   Case 2:17-cr-00098-MHT-GMB Document 62 Filed 04/12/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )    CRIMINAL ACTION NO.
        v.                            )        2:17cr98-MHT
                                      )            (WO)
LAMONT KATRELLE PIERCE                )

                                 ORDER

    It       is   ORDERED   that      defendant    Lamont     Katrelle

Pierce’s motion for compassionate release (doc. no. 61)

is denied.

                                ***

    Defendant Pierce appears to seek relief under 18

U.S.C.       § 3582(c)(1)(A),    which    provides,     in    relevant

part:

    “[T]he court, upon motion of the Director of
    the Bureau of Prisons, or upon motion of the
    defendant   after   the   defendant   has   fully
    exhausted all administrative rights to appeal a
    failure of the Bureau of Prisons to bring a
    motion on the defendant's behalf or the lapse
    of 30 days from the receipt of such a request
    by the warden of the defendant's facility,
    whichever is earlier, may reduce the term of
    imprisonment   (and   may   impose  a   term   of
    probation or supervised release with or without
    conditions that does not exceed the unserved
    portion of the original term of imprisonment),
    after considering the factors set forth in
    section 3553(a) to the extent that they are
     Case 2:17-cr-00098-MHT-GMB Document 62 Filed 04/12/21 Page 2 of 2




     applicable, if it finds that—

           (i) extraordinary and compelling                  reasons
           warrant such a reduction; ...

     and that such a reduction is consistent with
     applicable policy statements issued by the
     Sentencing Commission.”

     Pierce’s     motion     is   lacking     in   several     respects.

First, he has not shown that he has filed with his

facility’s warden a request for the Bureau of Prisons

(BOP) to file a motion for compassionate release on his

behalf.     Second, assuming he has filed such a request

with the warden, he has not shown that he has fully

exhausted all administrative rights to appeal the BOP’s

failure to bring a compassionate-release motion on his

behalf, or that 30 days have lapsed since he filed the

compassionate-release request with the warden.                    Third,

he   has   not    shown    that    extraordinary       and    compelling

reasons warrant a reduction of his sentence.                    Finally,

he has not shown that a sentence reduction would be

consistent with applicable policy statements.

     DONE, this the 12th day of April, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
